DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0319747 (Namdar).
For claim 1, Namdar figure 2A teaches an integrated circuit, comprising:
a generating circuit (100) configured to provide an edge clock having a target phase within a clock period of an input clock (REF), wherein the generating circuit does not include a delay locked loop (DLL) (101 is a PLL, not a DLL).
For claim 2, Narndar further teaches the generating circuit comprises a gated ring oscillator (VCO 119) configured to provide a reference clock (VCO_OUT) having a first fundamental frequency that is larger than a second fundamental frequency of the input clock (110’s output is a multiple of REF, as determined by 112’s division ratio).
For claim 3, Namdar further teaches the gated ring oscillator is configured to be programmed to adjust the first fundamental frequency within a predefined range of values (see, e.g., para [0047]).
For claim 4, Namdar further teaches the generating circuit comprises a control circuit configured to determine a reference count of a number of edges of the reference clock within a reference period of the reference clock (see, e.g., para [0047]).
For claim 5, Namdar further teaches the control circuit is configured to provide a control signal corresponding to the target phase based at least in part on a predefined sub-count of the reference count (see, e.g., para [0014], “the method can include detecting whether a phase of the reference signal and a phase of the divider signal are locked based at least in part on comparing the count of the edges of the delayed reference signal and the count of the edges of the delayed divider signal for a predetermined period of time”).
For claim 6, Namdar further teaches the predefined sub-count is programmable or adjustable (see, e.g., para [0069], “As another example, the M-bit counters 140a, 140b can be 17 bit synchronous counters that are programmable”).
For claim 7, Namdar further teaches the control circuit is configured to compute the predefined sub-count by digitally dividing the reference count by a predefined value (see, e.g., para [0069]).
For claim 8, Namdar further teaches the generating circuit is configured to provide, based at least in part on the control signal, the edge clock having the target phase and a duty cycle (see, e.g., para [0078]).
For claim 15, Namdar figure 2A teaches a system, comprising:
an integrated circuit (100), comprising a generating circuit (101) configured to provide an edge clock having a target phase within a clock period of an input clock, wherein the generating circuit does not include a delay locked loop (DLL) (101 is a PLL not a DLL).
For claim 16, Namdar further teaches the generating circuit comprises a gated ring oscillator configured to provide a reference clock having a first fundamental frequency that is larger than a second fundamental frequency of the input clock (110’s output is a multiple of REF, as determined by 112’s division ratio).
For claim 17, Namdar further teaches the generating circuit comprises a control circuit configured to determine a reference count of a number of edges of the reference clock within a reference period of the reference clock (see, e.g., para [0047]).
For claim 19, Namdar figure 2A teaches a method for providing an edge clock, comprising:
by a generating circuit:
providing the edge clock having a target phase within a clock period of an input clock, wherein the generating circuit does not include a delay locked loop (DLL), and wherein the providing comprises:
providing, using a gated ring oscillator (110), a reference clock (VCO_OUT) having a first fundamental frequency that is larger than a second fundamental frequency of the input clock (110’s output is a multiple of REF, as determined by 112’s division ratio).
For claim 20, Namdar further teaches the method comprises determining, using a control circuit, a reference count of a number of edges of the reference clock within a reference period of the reference clock (see, e.g., para [0047]).

Allowable Subject Matter
Claims 9-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/Primary Examiner, Art Unit 2842